1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The instant application having application No. 15/748,985 of FINSCHI et al. for “EVACUATION OF BUILDINGS WITH ELEVATOR SYSTEMS” filed on January 30, 2018 submitted with a preliminary amendment has been examined.

Drawings
Drawings Figures 1-4 submitted on July 26, 2019 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 03, 2020 is being considered by the examiner.

Reason for Allowance

Claim 1-20 are allowable.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed over prior art(s) of record because none of the prior arts have been found that individually or in combination with other prior art/s to fairly 
Claim 11 is allowed over prior art(s) of record because none of the prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in independent claim 11, comprising limitations: turning on a high-bright camera assembly to shoot and capturing a high-bright image when the current light intensity is greater than a first light intensity threshold, or turning on a low-bright camera assembly to shoot and capturing a low-bright image when the current light intensity is less than a second light intensity threshold; and extracting vehicle information from the high-bright image or the low-bright image, wherein the second light intensity threshold is smaller than the first light intensity threshold, i.e. in the particular manner claimed is not taught or suggested in the prior art.
Claim 20 is allowed over prior art(s) of record because none of the prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in independent claim 20, comprising limitations: turning on a high-bright camera assembly to shoot 

Claims 2-10 and 12-19 are allowed due to their direct/indirect dependency upon allowable independent claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of art. 

U.S. Publication No. 2013/0151135 A1 of Aubrey et al, discloses a traffic sensing system that includes multiple sensing modalities, as well as an associated method for normalizing overlapping sensor fields of view and operating the traffic 

Alves, discloses roadside enforcement unit 200 that is an advanced ITS network appliance that collects lane-violation information. It comprises a light sensor 210 that measures ambient lighting conditions, a flash illuminator 212, a trigger 214, a sun-position calculator 216, a filter-wheel activator 218, a set of polarizing filters 220, and a CCD camera 222. Such produces a vehicle image and a passenger image for an image queue 224 for every car 202 that passes by in the controlled lane. A find plate processor 226 locates the area of the vehicle image that includes the license plate 204. A vehicle fingerprint (FP) processor 228 identifies the type of car being imaged, e.g., a high mileage hybrid-electric Honda hybrid Civic, Toyota Prius, etc. HMV cars are allowed to use HOV lanes even with only one occupant. A license plate reading (LPR) processor 230 extracts the license plate number for indexing in a registration database. A face detector 232 identifies the areas that include a human face in the passenger image, and gauges their positions relative to the car. Faces appearing outside the passenger compartment area, e.g., are discarded as impossible. A tag image and VDT processor 234 packages up each vehicle record in a packet for storage and/or transmission. An HMV matching processor 236 consults the vehicle type recognized and the registration database to see if the car 202 appearing in the HOV lane should be disregarded as authorized. A folder 238 stores VDT packets for transmission and/or transportation. A useful transmission communication method includes the Internet and an Ethernet network adaptor. A database 240 provides registration and other vehicle information.

Kiser et al, discloses a systems for autonomous vehicles that make use of real-time, high-dynamic range (HDR) cameras. An HDR camera for use in the invention comprises pipeline processing of pixel values from multiple image sensors to provide a view of a vehicle's environment in real-time, in a frame independent manner, as the vehicle operates. As pixel values are provided by the camera's image sensors, those values are streamed directly through a pipeline processing operation and on to the HDR system without any requirement to wait and collect entire images, or frames, before using the video information. The pipeline operates to merge images taken at different light levels by replacing saturated parts of an image with corresponding parts of a lower -light image to stream a video with a dynamic range that extends to include very low-light and very intensely lit parts of a scene. Because the dynamic range is high, the vehicle detects dim, hard to discern features, even if a scene is dominated by bright light such as oncoming vehicle headlights or the sun. The HDR video camera may be the primary road-viewing system of the vehicle or it may work in conjunction with other detection systems such as panoramic cameras or detection and range-finding systems like LIDAR or RADAR.

U.S. Publication No  2019/0180132 A1 of Grunzinger, JR. et al, discloses a vehicle service system incorporating a set of imaging sensors disposed in an inspection lane through which a vehicle is driven. A first imaging sensor is disposed with a field of view aligned to observe leading surfaces on an approaching vehicle, while a second imaging sensor is disposed with a field of view aligned to observe trailing surfaces of a departing vehicle. A processor is configured with software instructions to capture a set 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





	/SISAY YACOB/						June 05, 2021          Primary Examiner, Art Unit 2685